Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Notice of Allowability is in response to the Appeal Brief Filed 04/23/2021.  The arguments submitted therewith were considered persuasive, particularly with regard to how the claimed “locking” was interpreted.  

Claim Interpretation
	Applicant’s claimed “locking” as the term pertains to the claimed “locking the electrostatic chuck drive plate to the electrostatic chuck and to the second external weight” is considered to mean “to connect so that the motion or operation of any part is constrained by another” (i.e. the definition of “interlock”) [Application Publication; paragraph 0039].  As stated in the most recent specification 06/02/2017, the locking mechanisms “lock the orientation of the electrostatic chuck drive plate 430 with the weights 440.”  Therefore, the term “locking” in this instance means that the electrostatic chuck drive plate’s movement is constrained to the movement of the electrostatic chuck and the second external weight so that all three structures move together (i.e. are locked) as one.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Keith Taboada (Reg. No. 45,150) on 08/13/2021.

The application has been amended as follows: 
Claim 7 - - (Cancelled) - - 

Reasons for Allowance
Claim 6, 8, and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, together with all other claim limitations, “locking the electrostatic chuck drive plate to the electrostatic chuck and to the second external weight” as claimed.  The prior art of Suwabe, being used to show a chuck drive plate, chuck, and external weight, does not lock, or connect so that the motion or operation of any part is constrained by another (as defined above under the Claim Interpretation heading) the chuck drive plate 10 or chuck 23 with the external weights 48 as one can see in Figures 2 and 7.  Instead, the top ring, containing both the drive plate 10 and the chuck 23 rests inside the retainer ring member 40 (Fig. 2) and desires that both are independently rotated [Suwabe; paragraph 0039].  Therefore, these are not connected so that the motion or operation of the chuck drive plate 10 or chuck 23 is constrained by the second external weight 48, and vice versa.  Therefore, the prior art of Suwabe fails to meet this claim limitation in the embodiment of Figure 7.  
While Suwabe does disclose a hook 70 acting as a lock in Figure 5, this is disengaged during used such that “the hooks 70 are disengaged while the lower surface of the wafer “W” held by the top ring 10 contacts the polishing cloth 16” [Suwabe; paragraph 0085].  
Finally, Suwabe fails to disclose, along with the other claim limitations, “applying an abrasive slurry to the polishing pad while the electrostatic chuck is in contact with the retaining ring” [emphasis added].  The retaining ring 40 of Suwabe does not appear to contact the chuck 23 as claimed.  
For these reasons, claim 6, and those depending therefrom including claims 8 and 10-18, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOEL D CRANDALL/Examiner, Art Unit 3723